09/15/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0717



                                 No. DA 19-0717


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

LYNDSEY LALICKER,

             Defendant and Appellant.

                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including November 24, 2021, within which to prepare, serve, and file its

response brief.




RB                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                         September 15 2021